Exhibit 10.1

 

FOURTH AMENDMENT TO PROGRAM AGREEMENT

 

This FOURTH AMENDMENT (“Fourth Amendment”) to the September 19th, 2007, Program
Agreement as previously amended (the “Agreement”) by and between Republic Bank &
Trust Company (“Republic”), a Kentucky banking corporation, and Jackson Hewitt
Inc. (“JHI”), a Virginia corporation, is effective as of the 30th day of June,
2010.

 

RECITALS

 

WHEREAS, Republic and JHI entered into the Agreement on September 19, 2007.

 

WHEREAS, Republic and JHI amended the Agreement on December 2, 2008,
November 23, 2009, and December 29, 2009.

 

WHEREAS, Republic and JHI desire to Amend certain terms of the Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth below and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Republic and JHI do
hereby agree to amend the Agreement as follows:

 

AMENDMENTS

 

1.                                       Section 9.4(a) is modified to read as
follows:

 

9.4                                 Termination by Republic.

 

(a)                                  Republic may, at its option, terminate this
Agreement early by giving written notice of termination to JHI by September 30,
2010, which will terminate the Agreement with respect to the 2011 and 2012 Tax
Seasons, or by June 30, 2011, which will terminate the Agreement with respect to
the 2012 Tax Season.

 

2.                                       Republic and JHI enter into this Fourth
Amendment only for the purposes stated herein.  Unless otherwise amended herein,
all other terms and conditions of the Agreement remain unchanged and in full
force and effect.

 

IN WITNESS WHEREOF, this Fourth Amendment has been executed and delivered by a
duly authorized officer of each party as of the date set forth above.

 

REPUBLIC BANK & TRUST COMPANY

 

JACKSON HEWITT INC.

 

 

 

 

 

By:

/s/ William R. Nelson

 

By:

/s/ Daniel P. O’Brien

 

 

 

 

 

Name:

William R. Nelson

 

Name:

Daniel P. O’Brien

 

 

 

 

 

Title:

President – TRS

 

Title:

EVP & CFO

 

1

--------------------------------------------------------------------------------